Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Vito A. Ciaravino on 3/8/2022.
The application has been amended as follows:
Claim 1: A method for preparing metal/metal interpenetrating phase composites, the method comprising: 
forming a preform using additive manufacturing, the preform defining a materially continuous three-dimensional open-cell mesh structure and an outer skin, wherein the open-cell mesh structure includes a plurality of interconnected struts that define a plurality of repeating unit cells each defining a void therein, wherein the outer skin at least partially encapsulates the open-cell mesh structure and includes a base, a sidewall, a top wall, and an ingate extending upwardly from the top wall, the ingate being cylindrical and centrally disposed along the top wall, wherein the base, the sidewall, and the top wall collectively define a mold cavity, wherein the ingate is in fluid communication with the mold cavity, and wherein the preform includes a first metal having a melting point; 
pre-heating the preform to a first temperature less than the melting point of the first metal; 
infiltrating the open-cell mesh structure of the preform with a second metal in liquid form by flowing the second metal through the ingate, such that the second metal occupies the voids in the plurality of repeating unit cells and contacts an interior surface of the base and an interior surface of the sidewall, such that the base and the sidewall retain the second metal 
allowing the second metal to cool within the mold cavity and form a solid matrix, wherein the solid matrix defines a continuous material network; and 
removing the outer skin from the solid matrix, wherein the solid matrix encapsulates the plurality of interconnected struts to yield a metal/metal interpenetrating phase composite, further defining an intermetallic-free gap between the solid matrix and the plurality of interconnected struts to improve toughness of the metal/metal interpenetrating phase composite, 
wherein the first metal is 316L and the second metal is A356.
Claim 2: (Cancelled).
Claim 13: A method for preparing metal/metal interpenetrating phase composites, the method comprising: Inventors: Alex E. Pawlowski et al Appl. No.: 16/389,280
Pageselecting a preform geometry including a continuous three-dimensional open-cell mesh structure and an outer skin, wherein the open-cell mesh structure includes a plurality of interconnected struts that define a plurality of repeating unit cells each defining a void therein, wherein the outer skin at least partially encapsulates the open-cell mesh structure and includes a base, a sidewall, a top wall, and an ingate extending upwardly from the top wall, the ingate being cylindrical and centrally disposed along the top wall, wherein the base, the sidewall, and the top wall collectively define a mold; 
preparing a print file encoding the preform geometry; 
using the print file to print a preform having the preform geometry using an additive manufacturing device, wherein the preform comprises a first metal having a melting point; 

infiltrating the open-mesh structure of the preform with a second metal in liquid form by flowing the second metal through the ingate, the second metal having a melting point lower than the melting point of the first metal, such that the second metal occupies the voids in the plurality of repeating unit cells and contacts an interior surface of the base and an interior surface of the sidewall, such that the base and the sidewall retain the second metal within the mold cavity; 
allowing the second metal to cool within the mold cavity and form a solid matrix, wherein the solid matrix defines a continuous material network; and 
removing the outer skin from the solid matrix, wherein the solid matrix encapsulates the plurality of interconnected struts to yield a metal/metal interpenetrating phase composite, further d d defining an intermetallic-free gap between the solid matrix and the plurality of interconnected struts to improve toughness of the metal/metal interpenetrating phase composite, 
wherein the first metal is 316L and the second metal is A356.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art of record disclose or suggests, alone or in combination, using the first metal as 316L and the second metal A356 to yield a metal/metal interpenetrating phase composite where the interface between the solid matrix and strut is intermetallic free AND has a gap to improve toughness.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMPSON A CHEN whose telephone number is (571)272-6422. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIMPSON A CHEN/               Examiner, Art Unit 3761                 

/IBRAHIME A ABRAHAM/               Supervisory Patent Examiner, Art Unit 3761